           Case 1:18-cv-02504-LGS Document 78 Filed 10/21/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :            10/21/2019
 THE ART AND ANTIQUE DEALERS                                  :
 LEAGUE OF AMERICA, INC., et al.,                             :
                                            Plaintiffs,       :   18 Civ. 2504 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 BASIL SEGGOS,                                                :
                                            Defendant. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, there is a status conference in this matter scheduled for October 24, 2019;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the October 24, 2019, status conference is CANCELLED. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: October 21, 2019
       New York, New York
